—Judgment, Supreme Court, New York County (Howard Bell, J.), rendered May 14, 1992, convicting defendant, after jury trial, of criminal possession of a controlled substance in the third degree and criminal possession of controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant failed to object to any of the prosecutor’s summation comments that he now claims deprived him of a fair trial, and thus failed to preserve his current claims of error (CPL 470.05; People v Iannelli, 69 NY2d 684, cert denied 482 US 914). In any event, the prosecutor’s comments regarding credibility of the police witnesses were responsive to the defense summation (People v Marks, 6 NY2d 67, cert denied 362 US 912). Although the prosecutor might better have utilized milder terms in summation than "a story” and "a frenzy of lies”, his characterization of defendant’s testimony as "patently false” was accurate (see, People v Jones, 162 AD2d 204, lv denied 76 NY2d 859).
Defendant has withdrawn his argument based on a Sandoval violation. Concur — Sullivan, J. P., Carro, Ellerin, Wallach and Rubin, JJ.